Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 1 of 6




                   Exhibit 1
   Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 2 of 6


                                 REQUEST
                    FOR SERVICE ABROAD OF JUDICIAL OR
                       EXTRAJUDICIAL DOCUMENTS
     DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION À                                               ÉTRANGER
                                     OU EXTRAJUDICIAIRE

              Convention on the Service Abroad of Judicial and Extrajudicial Documents in
             Civil or Commercial Matters, signed at The Hague, the 15th of November 1965.
          Convention relative à la signification et à la notification à                       ou extrajudiciaires en
                           matière civile ou commerciale, signée à La Haye le 15 novembre 1965.

   Identity and address of the applicant                            Address of receiving authority
   Identité et adresse du requérant                                                        destinataire
   Hon. Lewis A. Kaplan                                             For the attention of the Foreign Process Section
   United States District Court for the Southern                    Room E16
   District of New York                                             Royal Courts of Justice
   Daniel Patrick Moynihan U.S. Courthouse                          Strand
   500 Pearl Street                                                 LONDON WC2A 2LL
   New York, New York 10007                                         United Kingdom
                                                                    foreignprocessrcj@justice.gov.uk


  The undersigned applicant has the honour to transmit in duplicate the documents listed
  below and, in conformity with Article 5 of the above-mentioned Convention, requests prompt
  service of one copy thereof on the addressee, i.e.:
                                                                      en double exemplaire
  documents ci-
  remettre sans retard un exemplaire au destinataire, à savoir :

   (identity and address)
   (identité et adresse)
   Prince Andrew, Duke of York a/k/a Andrew Albert Christian Edward
   Royal Lodge at Windsor Great Park
   SL4 2JD
   Berkshire, United Kingdom

             a)    in accordance with the provisions of sub-paragraph a) of the first paragraph of
                   Article 5 of the Convention*
                   selon les formes légales (article 5, alinéa premier, lettre a))*
             b)    in accordance with the following particular method (sub-paragraph b) of the first
                   paragraph of Article 5)*:
                   selon la forme particulière suivante (article 5, alinéa premier, lettre b)* :


             c)    by delivery to the addressee, if he accepts it voluntarily (second paragraph of
                   Article 5)*
                   le cas échéant, par remise simple (article 5, alinéa 2)*


  The authority is requested to return or to have returned to the applicant a copy of the documents -
  and of the annexes* - with the attached certificate.
  Cette autorité est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de l acte - et de ses annexes* -
  avec l attestation ci-jointe.

  List of documents / Énumération des pièces

      Complaint in Virginia L. Giuffre v. Prince Andrew, Duke of York
      Civil cover sheet in Virginia L. Giuffre v. Prince Andrew, Duke of York
      Summons in Virginia L. Giuffre v. Prince Andrew, Duke of York



    * if appropriate /

   Done at / Fait à New York, New York, United                      Signature and/or stamp
   States of America,                                               Signature et / ou cachet

   The / le September ___, 2021




Permanent Bureau July 2017
   Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 3 of 6


                                                  CERTIFICATE
                                                       ATTESTATION


  The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,


        1. that the document has been served*
           que la demande a été exécutée*

         the (date) / le (date):                                      1. Insert the date when the document was served
         at (place, street, number):                                  2. Insert the place, street and number where the
         à (localité, rue, numéro) :                                  document was served

         in one of the following methods authorised by Article 5:
         dans une des formes                                      :
             a)    in accordance with the provisions of sub-paragraph a) of the first paragraph of
                   Article 5 of the Convention*
                   selon les formes légales (article 5, alinéa premier, lettre a))*

             b)    in accordance with the following particular method*:
                   selon la forme particulière suivante* :



             c)    by delivery to the addressee, if he accepts it voluntarily*
                   par remise simple*

  The documents referred to in the request have been delivered to:
  Les documents mentionnés dans la demande ont été remis à :

   Identity and description of person:                                3. Insert the identity and description of the person
   Identité et qualité de la personne :                               who received the documents

   Relationship to the addressee (family,                             4. Insert the relationship to the addressee of the
   business or other):                                                person who received the documents
   Liens de parenté, de subordination ou autres, avec le
                        :

        2. that the document has not been served, by reason of the following facts*:
                                  xécutée, en raison des faits suivants*:

   5. Insert facts/reasons why the document has not been served



        In conformity with the second paragraph of Article 12 of the Convention, the applicant is
        requested to pay or reimburse the expenses detailed in the attached statement*.

        dont le détail figure au mémoire ci-joint*.

  Annexes / Annexes

   Documents returned:                                                Insert a list of the documents that are being
   Pièces renvoyées :                                                 returned

   In appropriate cases, documents establishing                       Insert a list of the documents that establish that
   the service:                                                       service has been effected
   Le cas échéant, les documents justificatifs de
             :
    * if appropriate /

   Done at / Fait à Insert the location where you                     Signature and/or stamp
   signed the Certificate                                             Signature et / ou cachet

   The / le Insert the date on which you signed the
   Request (spelt out in full)




Permanent Bureau July 2017
   Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 4 of 6


                                             WARNING
                                             AVERTISSEMENT


   Identity and address of the addressee
   Identité et adresse du destinataire
   Prince Andrew, Duke of York a/k/a Andrew Albert Christian Edward
   Royal Lodge at Windsor Great Park
   SL4 2JD
   Berkshire, United Kingdom


                                                 IMPORTANT

  THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND

  INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE
  DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

  IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON
  THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE
  YOU LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

  ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE
  THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO:


                                               TRÈS IMPORTANT

  LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS.
  LES « ÉLÉMENTS                     » VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE
  ET SON OBJET. IL EST TOUTEFOIS INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MÊME DU
  DOCUMENT. IL PEUT ÊTRE NÉCESSAIRE DE DEMANDER UN AVIS JURIDIQUE.

  SI VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-
                                                 , SOIT DANS VOTRE PAYS, SOIT DANS LE


  LES
                                                             DU DOCUMENT PEUVENT ÊTRE ADRESSÉES À :

   The Legal Aid Society
   199 Water Street
   New York, New York 10038
   (212) 577-3300


  It is recommended that the standard terms in the notice be written in English and French and
  where appropriate also in the official language, or in one of the official languages of the State in
  which the document originated. The blanks could be completed either in the language of the
  State to which the document is to be sent, or in English or French.

  Il est recommandé que les mentions imprimées dans cette note soient rédigées en langue française et en langue
  anglaise et le cas échéant, en outre, dans la langue ou                             É
  blancs pourraient être remplis,                         État où le document doit être adressé, soit en langue
  française, soit en langue anglaise.




Permanent Bureau July 2017
   Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 5 of 6


             SUMMARY OF THE DOCUMENT TO BE SERVED
                                         ÉLÉMENTS ESSENTIELS DE L ACTE


             Convention on the Service Abroad of Judicial and Extrajudicial Documents in
  Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
                                           paragraph).
                   Conven                                                                                ou
                   extrajudiciaires en matière civile ou commerciale, signée à La Haye le 15 novembre 1965
                                                        (article 5, alinéa 4).

  Name and address of the requesting authority:                          Hon. Lewis A. Kaplan
  Nom et                                         :                       United States District Court for the Southern
                                                                         District of New York
                                                                         Daniel Patrick Moynihan U.S. Courthouse
                                                                         500 Pearl Street
                                                                         New York, New York 10007

  Particulars of the parties*:                                           Virginia L. Giuffre, Plaintiff
  Identité des parties* :
                                                                         Prince Andrew, Duke of York, Defendant


    * If appropriate, identity and address of the person interested in the transmission of the document



        JUDICIAL DOCUMENT**
        ACTE JUDICIAIRE**


   Nature and purpose of the document:                                  To inform Defendant of claims against him in the
                                :                                       Southern District of New York and demand his
                                                                        response and appearance.

   Nature and purpose of the proceedings and,                           To bring claims against Defendant for battery
   when appropriate, the amount in dispute:                             and intentional infliction of emotional distress for
                                                                        an amount to be determined by a jury at trial.
   du litige :
   Date and Place for entering appearance**:                            United States District Court for the Southern
   Date et lieu de la comparution** :                                   District of New York


   Court which has given judgment**:
   Juridiction qui a rendu la décision** :



   Date of judgment**:
   Date de la décision** :



   Time limits stated in the document**:                                Within 21 days after service of the summons on
                                                  ** :                  you (not counting the day you received it) you
                                                                        must serve on the plaintiff an answer to the
                                                                        complaint or a motion under Rule 12 of the
                                                                        Federal Rules of Civil Procedure.
    ** if appropriate /


        EXTRAJUDICIAL DOCUMENT**
        ACTE EXTRAJUDICIAIRE**




Permanent Bureau July 2017
   Case 1:21-cv-06702-LAK Document 14-1 Filed 09/16/21 Page 6 of 6


   Nature and purpose of the document:     N/A
                             :


   Time-limits stated in the document**:   N/A
   Indi                             ** :



    ** if appropriate /




Permanent Bureau July 2017
